PER CURIAM:
Michael Cassanoya Dyson appeals the district court’s order denying his* 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction pursuant to Amendment 750 to the U.S. Sentencing Guidelines Manual (2011). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Dyson, No. 5:09-cr-00021-FPS-JES-6
(NJD.W.Va. Sept. 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.